Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Response to Arguments
Applicant’s arguments/remarks, (see pages 6-11), filed on 04/27/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant argues that the cited reference Sanderson et al. (2018/0032923 A1) in view of Fine et al. (2012/0198914 A1) and/or Jones (2009/0314613 A1) fail to disclose, structural arrangement such as, wherein the vertical portion includes a front display, an image sensor positioned in an upper side of the front display, and a proximity sensor positioned in a lower side of the front display, such that the front display is positioned in between the image sensor and the proximity sensor as claimed and as specified and described in the specification. This argument is persuasive. Therefore, the rejections are withdrawn.
Allowable Subject Matter
Claims 1, 5-7, 9-11, 13-14 and 19-21 are allowed. 
As to claims 1 and 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious structural arrangement such as, wherein the vertical portion includes a front display, an image sensor positioned in an upper side of the front display, and a proximity sensor positioned in a lower side of the front display, such that the front display is positioned in between the image sensor and the proximity sensor, in combination with the rest of the limitations of the claim. Claims 5-7, 9-10, 13-14 and 19-21 are allowable by virtue of their dependency.  
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art system for checking out a passenger hand-luggage in an airport.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886